              Case
    AO 106 (Rev. 04/10) 2:21-mj-02627-DUTY                  Document
                        Application for a Search Warrant (USAO           1 Filed
                                                               CDCA Rev. 01/2013)   05/27/21 Page 1 of 15 Page ID #:1


                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Central District
                                                          __________  Districtofof
                                                                                 California
                                                                                   __________

                 In the Matter of the Search of                           )
             (Briefly describe the property to be searched                )
              or identify the person by name and address)                 )           Case No. 2:21-MJ-02627
         Priority Mail Express parcel EL929114587US                       )
                                                                          )
                                                                          )

                                               APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
    property to be searched and give its location):
        See Attachment A

    located in the             Central                District of             California              , there is now concealed (identify the
    person or describe the property to be seized):

        See Attachment B

              The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   ✔ evidence of a crime;
                   u
                   ✔ contraband, fruits of crime, or other items illegally possessed;
                   u
                     ✔ property designed for use, intended for use, or used in committing a crime;
                     u
                     u a person to be arrested or a person who is unlawfully restrained.
              The search is related to a violation of:
                Code Section                                                          Offense Description
    21 U.S.C. 841(a)(1); 21 U.S.C. 843(b); 21 USC 846                                      Distribution of Controlled Substance; Unlawful Use
                                                                                           of Mail to Facilitate Distribution of a Controlled
                                                                                           Substance; Conspiracy
              The application is based on these facts:
            See attached Affidavit

              ✔ Continued on the attached sheet.
              u
              u Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                     Applicant’s signature

                                                                                                Michael Reilly Special Agent
                                                                                                     Printed name and title

    Sworn to before me and signed in my presence.

    Date:
                                                                                                       Judge’s signature

    City and state: Los Angeles, California                                           Hon. Charles F. Eick U.S. Magistrate Judge
                                                                                                     Printed name and title
AUSA: Lindsay M. Bailey, x6875
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 2 of 15 Page ID #:2



                              ATTACHMENT A

PARCEL TO BE SEARCHED

          The SUBJECT PARCEL is a Priority Mail, medium flat

rate box, measuring    12” x 3.5” x 14.125”, with its seams sealed

with “Priority Mail Express” tape, bearing Priority Mail Express

label number EL929114587US, weighing approximately 2 pounds, 9

ounces, postmarked on May 24, 2021 in Melbourne, Florida.          The

SUBJECT PARCEL bears a handwritten address label with the

following recipient information: "Jose Perez, 4220 S Harvard

Blvd, los Angeles, CA 90062,” and with a sender/return address

listed as: "Jayson Ross, 2101 W New Haven Ave, Melbourne Fl

32904 Suite 138."    The SUBJECT PARCEL bears U.S. Postage of

$60.50.

     The SUBJECT PARCEL is currently in the custody of the

United States Postal Inspection Service in Los Angeles,

California.




                                       i
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 3 of 15 Page ID #:3



                              ATTACHMENT B

ITEMS TO BE SEIZED

     The following items are to be seized from the parcel

described in Attachment A, which constitute evidence, fruits,

and instrumentalities of violations of 21 U.S.C. §§ 841(a)(1)

(distribution and possession with intent to distribute a

controlled substance), 846 (conspiracy to distribute and possess

with intent to distribute a controlled substance) and 843(b)

(unlawful use of a communication facility, including the mails,

to facilitate the distribution of a controlled substance):

          a.    Any controlled substances;

          b.    Currency, money orders, bank checks, or similar

monetary instruments in quantities over $1000; and

          c.    Packaging material.




                                       i
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 4 of 15 Page ID #:4



                               AFFIDAVIT

     I, Michael Reilly, being duly sworn, declare and state as

follows:

                           I. INTRODUCTION

     1.      I am a Postal Inspector (“Inspector”) with the U.S.

Postal Inspection Service (“USPIS”) and have been so employed

since February of 2017.     I am presently assigned to the

Contraband Interdiction and Investigation Team in Los Angeles,

California.     My responsibilities include the investigation of

the unlawful use of U.S. mail for criminal activity, including

the transportation of contraband materials through the U.S.

mail.     As part of my training and experience, I received twelve

weeks of Basic Inspector Training in investigative techniques at

the Career Development Division located in Potomac, Maryland,

and one week of Prohibitive Mailing Narcotics Training

instructed by the USPIS.     Furthermore, in the course of

assisting in past investigations, I have spoken with other

Postal Inspectors who have substantial experience related to

investigating schemes that utilize the U.S. mail and the

evidence that can be obtained as a result.

     2.      As a federal law enforcement officer, I am authorized

to investigate violations of laws of the United States and

authorized to execute search and arrest warrants under the

authority of the United States.

                       II. PURPOSE OF AFFIDAVIT

     3.      This affidavit is made in support of an application

for a search warrant for a parcel (the “SUBJECT PARCEL”) shipped
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 5 of 15 Page ID #:5



through the United States Postal Service (“USPS”).         The SUBJECT

PARCEL is currently in the custody of the USPIS, as described

more fully in Attachment A, which is incorporated by reference.

The requested search warrant seeks authorization to seize

evidence, fruits, and instrumentalities of violations of 21

U.S.C. §§ 841(a)(1) (distribution and possession with intent to

distribute a controlled substance), 846 (conspiracy to

distribute and possess with intent to distribute a controlled

substance) and 843(b) (unlawful use of a communication facility,

including the mails, to facilitate the distribution of a

controlled substance), as described more fully in Attachment B,

which is also incorporated by reference.

     4.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                    III. SUMMARY OF PROBABLE CAUSE

     5.     On May 25, 2021, I recovered Priority Mail Express

parcel EL929114587US (the “SUBJECT PARCEL”) from the Crenshaw

Post Office, located at 3894 Crenshaw Blvd, Los Angeles, CA

90008.    This parcel was destined for 4220 S Harvard Blvd, Los

Angeles, CA 90062 (the “Harvard Boulevard Address”).          A review



                                       2
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 6 of 15 Page ID #:6



of relevant postal records, as well as the IP addresses used to

check tracking numbers for other parcels containing suspected

narcotics and narcotics proceeds, indicated that suspected

narcotics trafficking proceeds are being shipped, via USPS, to

the Harvard Boulevard Address from various locations throughout

the U.S.

                   IV. STATEMENT OF PROBABLE CAUSE

     A.     Background on Use of Mail for Drug Trafficking

     6.     Based on my training and experience as a Postal

Inspector, and the experiences related to me by fellow Postal

Inspectors who specialize in drug investigations, I know the

following:

            a.   Los Angeles is a major source area for drugs.

Drugs are frequently transported from Los Angeles through the

United States mail, and the proceeds from drug sales are

frequently returned to Los Angeles through the mail. These

proceeds are generally in the form of cash, money orders, bank

checks, or similar monetary instruments in an amount over

$1,000.00.

            b.   Drug distributors often use USPS Priority Mail

Express, which is the USPS overnight/next day delivery mail

product, or Priority Mail Service, which is the USPS two-to-

three day delivery mail product.      Drug distributors use the

Priority Mail Express delivery service because of its speed,

reliability, and the ability to track the parcel’s progress to

delivery.    Drug distributors use the Priority Mail delivery

service because it provides them more time for travel between



                                       3
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 7 of 15 Page ID #:7



states if they decide to follow their shipments to their

destination for distribution.      Also, by adding delivery

confirmation to a Priority Mail parcel, drug traffickers have

the ability to track the parcel’s progress to the intended

delivery point as if the parcel had been mailed using the

Priority Mail Express Service.

          c.      The following indicia suggest that a parcel may

contain drugs or drug distribution proceeds:

                  i.    The parcel is contained in a box, flat

cardboard mailer, or Tyvek envelope;

                  ii.   The parcel bears a handwritten label,

whether USPS Express Mail or Priority Mail;

                  iii. The handwritten label on the parcel does not

contain a business account number;

                  iv.   The postage is paid using cash which, in my

training and experience, and my discussions with other law

enforcement, is a common method of payment for drug traffickers

in order to elude law enforcement by avoiding payment by check

or credit card;

                  v.    The seams of the parcel are all taped or

glued shut;

                  vi.   The parcel emits an odor of a cleaning agent

or adhesive or spray foam that can be detected by a human; and

                  vii. Multiple parcels are mailed by the same

individual, on the same day, from different locations.




                                       4
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 8 of 15 Page ID #:8



     B.      Initial Investigation of the SUBJECT PARCEL

     7.      Based on reports provided by USPIS analysts, a review

of relevant shipping label and tracking information, and a

review of postal databases, I know the following:

             a.    On December 4, 2020, USPS Priority Mail Express

parcel EJ550098068US – shipped from Los Angeles to 15713 SW 37th

Cir, Ocala, Florida 34473 – (“Parcel 1”) was removed from the

mailstream and seized administratively in accordance with USPIS’

Administrative Non-mailability Protocol Program.         This program

is an administrative mechanism to remove non-mailable matter

from the mailstream.     Both the sender and addressee were

informed, by letter, of the seizure and given time to respond to

the seizure.      Since there was no response, the parcel was deemed

abandoned property and opened for inspection on December 30,

2020.     Using TruNarc, a handheld narcotics analyzer, the

contents of Parcel one field tested positive for fentanyl and

weighed approximately 508 grams.

             b.    Postal records revealed that Parcel 1 was tracked

by IP address 2603:9001:6e1a:6c8b:d4d1:ecc2:8d99:8b49.          This IP

address also tracked Priority Mail parcel 9505513009240337589512

(“Parcel 2”), which was similarly shipped from Los Angeles to

15713 SW 37th Cir on December 2, 2020.

             c.    Postal records revealed that a second IP address,

2600:1700:b858:510:e56f:a694:177b:ecb3, was also used to track

Parcel 2.     The second IP address then tracked Priority Mail

Express parcel EE475641692US (“Parcel 3”), which was shipped

from Ocala, Florida to 4220 S. Harvard Blvd, Los Angeles,



                                       5
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 9 of 15 Page ID #:9



California 90062 (the “Harvard Boulevard Address”) on December

16, 2020.    A historical record of parcels shipped to the Harvard

Boulevard Address show that since November 2020, approximately

fourteen parcels were shipped to the Harvard Boulevard Address,

eight of which were shipped from Ocala.       Based on my training,

experience, and knowledge of this investigation, I believe that

the fourteen packages likely contained narcotics proceeds.

            d.   On May 25, 2021, I received an alert that the

SUBJECT PARCEL was shipped from Melbourne, Florida to the

Harvard Boulevard Address.     I therefore responded to the

Crenshaw Post Office and seized the SUBJECT PARCEL.         Upon

inspection, I noticed several anomalies that, based on my

training and experience, indicated that the SUBJECT PARCEL

contained controlled substances and/or the proceeds of narcotics

trafficking, including:

                 i.    The SUBJECT PARCEL is a USPS Priority Mail

Express box being shipped using the USPS Priority Mail Express

service.

                 ii.   The sender and recipient information were

written by hand.

                 iii. The postage was paid using cash.

                 iv.   The SUBJECT PARCEL’s seams were heavily

taped.   This method is used by drug traffickers to mask the

odors of narcotics from both law enforcement and drug-detection

canines.

            e.   Based on the factors listed above, I decided to

hold the SUBJECT PARCEL for additional investigation because it



                                       6
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 10 of 15 Page ID #:10



showed characteristics common to parcels containing controlled

substances and/or proceeds of narcotics trafficking.

           f.    On May 25, 2021, I checked CLEAR 1 for the listed

sender of the SUBJECT PARCEL: “Jayson Ross, 2101 W New Haven

Ave, Melbourne Fl 32904 Suite 138.” 2       I was unable to associate

the name, “Jayson Ross” with the sender address.          Rather, upon

searching for the sender address, I determined that 2101 W New

Haven Ave, Melbourne Fl 32904 is a valid address for a Courtyard

by Marriott hotel.

           g.    I then checked CLEAR for the listed shipping

address of the SUBJECT PARCEL: “Jose Perez, 4220 S Harvard Blvd,

los Angeles, CA 90062.”      A search of USPS address databases

reported the shipping address is valid.        Moreover, although

“Jose Perez” does not associate with the shipping address, his

wife, Katian Cumplido, does associate with the address.

      C.   A Drug-Detection Dog Alerted to the SUBJECT PARCEL

      8.   Based on an affidavit provided by Los Angeles Police

Department Officer Dolores Suviate, as well as firsthand

observations, I know the following:

           a.    On May 25, 2021, based on the suspicious

characteristics of the SUBJECT PARCEL, Los Angeles Police

Department Officer Dolores Suviate presented the SUBJECT PARCEL

to drug-detection dog, “Smithy,” for examination.



     1 CLEAR is an online public information database used by law
enforcement that provides names, addresses, telephone numbers,
and other identifying information.
     2 Spelling and capitalization are reproduced herein as on
the SUBJECT PARCEL.


                                        7
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 11 of 15 Page ID #:11



           b.    Attached as Exhibit 1 and incorporated by

reference is a true and correct copy of an affidavit by Officer

Suviate.   In this affidavit, Officer Suviate describes how

Smithy will positively alert his handler to the scent of

narcotics, including heroin, cocaine, marijuana, and

methamphetamine by both physical and behavioral reactions which

include a heighted emotional state in which he focuses on the

source of the odor. Smithy becomes very possessive of the area

in which he detects the narcotic odors for which he is trained.

           c.    I was present when Officer Suviate and Smithy

examined the SUBJECT PARCEL.       When presented with the SUBJECT

PARCEL, Smithy positively alerted Officer Suviate to the SUBJECT

PARCEL, indicating the presence of drugs or other items such as

the proceeds from the sale of drugs, which have been recently

contaminated by or associated with the odor of drugs.

///

///

///

///

///

///

///

///

///

///

///

///



                                        8
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 12 of 15 Page ID #:12



                              V. CONCLUSION

      9.   For all the reasons above, there is probable cause to

believe that the SUBJECT PARCEL, as described in Attachment A,

contains evidence, fruits, and instrumentalities of violations

of 21 U.S.C. §§ 841(a)(1) (distribution and possession with

intent to distribute a controlled substance), 846 (conspiracy to

distribute and possess with intent to distribute a controlled

substance) and 843(b) (unlawful use of a communication facility,

including the mails, to facilitate the distribution of a

controlled substance), as described in Attachment B.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this _____ day of
May, 2021.



UNITED STATES MAGISTRATE JUDGE




                                        9
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 13 of 15 Page ID #:13




                 EXHIBIT 1
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 14 of 15 Page ID #:14
Case 2:21-mj-02627-DUTY Document 1 Filed 05/27/21 Page 15 of 15 Page ID #:15
